DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-20 depend on cancelled claim 1. See attached Notice of Non-Compliant Amendment. It is assumed for the purposes of prosecution that claims 3-20 are meant to depend on independent claim 2. Correction is required.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary that between the boiler and the remaining elements of the claim. Claim 2 recites that the integrated unit comprises a boiler unit but does not refer to this feature again. Additionally claim 3 recites a fluid bed boiler and it is unclear whether or not this is the same boiler. Clarification is required. Claims 4-20 depend on claim 2.
Claim 20 recites “a footprint comprising that of a fluid bed boiler.” The specification does not elaborate or define what the footprint or a fluid bed boiler is or how it is distinct. There is no manner to ascertain the scope of this claim. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hug (US 4,020,797).
Regarding claim 2, Hug discloses an apparatus comprising: a boiler unit (fig. 2), and gas cleaning apparatus (page 7, line 38-page 8, line 1), the integrated unit having a reaction unit (18) and further comprising a radiant zone (page 6, lines 27, 28) connected to the reaction unit (18), the radiant zone being connected to a convection zone (page 6, line 40-page 7, line 1), the integrated unit further comprising a heat exchange means (4) encircling at least one of the radiant zone and the convection zone, and gas cleaning means (16) being provided around at least a part of the heat exchange means (4).
Regarding claim 21, Hug discloses an apparatus comprising: a boiler unit (fig. 2), and gas cleaning apparatus (page 7, line 38-page 8, line 1), the integrated unit having a reaction unit (18) and further comprising a radiant zone (page 6, lines 27, 28) connected to the reaction unit (18), the radiant zone being connected to a convection zone (page 6, line 40-page 7, line 1), the integrated unit further comprising a heat exchange means (4) encircling at least one of the radiant zone and the convection zone, and gas cleaning means (16) being provided around at least a part of the heat exchange means (4) and wherein the heat exchange chamber and the gas cleaning chamber are arranged such that the flow of the gases is directly towards and in line with gas cleaning means and wherein the gas cleaning chamber comprises a number of sub chambers (cf. fig. 1, passages (5), (6) and (7) which communicate to ash collecting chamber (15)).

Claims 2-5, 10, 11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abughazaleh (US 2013/0154278 A1).
Regarding claims 2, 3, 14, 15, and 20, Abughazaleh discloses an apparatus comprising: a boiler unit, a gas cleaning unit, a gasifier reaction unit, wherein the 
Regarding claim 4, Abughazaleh discloses an annular heat exchanger (paragraph 47).
Regarding claim 5, Abughazaleh discloses that the gas cleaning unit is provided in an annular gas cleaning chamber encircling the heat exchanger (paragraph 62).
Regarding claims 10 and 11, the claims state only that a sorbent or waste material can be added or removed. Such a process is possible within the structure of Abughazaleh.
Regarding claims 16 and 17, Abughazaleh discloses that the reactor includes helical heat exchangers creating zones (paragraph 61).
Regarding claim 18, Abughazaleh discloses a vaporization means (paragraph 35). A heat exchanger is considered an economizer.
Regarding claim 19, Abughazaleh discloses a chimney 106 located above the gasification zones (see Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abughazaleh as applied to claim 5 above, and further in view of Moser (US 2014/0208748 A1).
Abughazaleh discloses an array of metal filters in line as sub chambers (paragraph 59) but not the use of bag filters. Moser—in an invention for a gasifier with integrated boiler and heat exchange system—discloses a baghouse to controllably reduce and remove particulates (paragraph 32) with an cleaning air pulse system for providing air to do so (paragraph 45). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a baghouse with air pulse system in the invention of Abughazaleh for the known benefits of a baghouse disclosed in Moser.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abughazaleh as applied to claim 1 above, and further in view of Leveson (US 2012/0017510 A1).
Abughazaleh fails to disclose a moving floor. Leveson—in an invention for a gasification system with zones—discloses a grate with rotating paddles for stirring the bed and clearing accumulated ash of the gasifier (paragraph 8). It would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725